Case 4:20-cv-13392-MFL-KGA ECF No. 11, PageID.76 Filed 07/27/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

RICHARD L. SPEARS,

             Petitioner,                          Case No. 20-cv-13392
                                                  Hon. Matthew F. Leitman
v.

JONATHAN HEMINGWAY,

          Respondent.
__________________________________________________________________/

                                 JUDGMENT

      The above entitled action came before the Court on a petition for a writ of

habeas corpus. In accordance with the Order entered on this day:

      IT IS ORDERED AND ADJUDGED that the petition for a writ of habeas

corpus is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis

is GRANTED.

                                                  KINIKIA ESSIX
                                                  CLERK OF COURT

                                            By:   s/Holly A. Monda
                                                  Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN                                Flint, Michigan
United States District Judge                      July 27, 2021


                                        1
